  Case 1:17-cv-09268-VEC-RWL Document 253 Filed 01/26/21 Page 1 of 3




                                                      January 26, 2021
Via ECF
The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

               Re:     Conti v. Doe, Case No. 17-CV-9268 (VEC) (RWL)

Your Honor:

        We are counsel for Plaintiff/Counterclaim-Defendant Dr. Paul M. Conti
(“Plaintiff”). We write pursuant to Your Honor’s Order dated January 25, 2021, directing
Plaintiff to file his summary judgment papers with appropriate redactions and submit a
letter indicating whether Defendant/Counterclaim-Plaintiff John Doe (“Defendant”)
consents to the proposed redactions.

        Plaintiff is seeking to file under seal or redact documents in a manner that is
consistent with this Court’s prior rulings on the sealing of, or redactions to, pre-trial
documents filed on the Docket in this case. Therefore, we have made a good faith effort
to redact or seal material in a manner that is consistent with the Court’s prior rulings. We
do not necessarily construe relevant precedent as requiring the sealing or redaction of all
such material, but are not seeking to relitigate the Court’s prior rulings as to the filing of
pre-trial documents.

       With this in mind, we propose to file under seal the following Exhibits to the
Declaration of Peter B. Schalk, dated January 22, 2021 (“Schalk Declaration”):

       a.      Exhibits 1-7, 9, 13-17, and 19, which are excerpts from the transcripts of
               examinations before trial conducted in this case. This Court has previously
               ruled that deposition transcript excerpts may be filed under seal. (See Dkt.
               No. 104, at 39:22-24; Dkt. No. 242).

       b.      Exhibits 8 and 11, which are records from Plaintiff’s practice, Pacific
               Premier Group (“PPG”), regarding Doe. The Court has also previously
               ruled that such records may be filed under seal. (See Dkt. No. 104, at 39:22-
               24).
  Case
The Hon.1:17-cv-09268-VEC-RWL
         Valerie E. Caproni   Document 253 Filed 01/26/21 Page 2 of 3
January 26, 2021
Page 2

       We also propose to file the following documents with redactions to be consistent
with the Court’s prior rulings:

        a.      Exhibit 10, because it contains a PPG record pertaining to Defendant.

        b.      Exhibits 12, 18, and 20 through 24, as well as Plaintiff’s Memorandum of
                Law, Rule 56.1 Statement, and Rule 56.1 Counter-Statement to (i) be
                consistent with the the Court’s ruling that names that “would tend to identify
                the defendant (e.g., his parents’ names and business” be redacted (see this
                Court’s Sealed Order dated December 18, 2017); and (ii) remove personal
                email addresses of non-parties and the personal phone numbers of
                Defendant and non-parties.

       Defendant’s counsel has informed us that they consent to these proposed redactions
and sealing determinations.

       We emailed Defendant’s counsel and counsel for non-party witnesses James and
Jane Doe, Alan Dershowitz, Esq., Dr. Robin Lippert, and Dr. Michael Jenike, asking
whether they proposed that any additional material be sealed or redacted. The responses
we received were as follows:

        a.      Defendant’s counsel proposed that additional redactions be made to (i)
                pages 7 and 16 of Plaintiff’s Memorandum of Law; (ii) paragraph 86 of
                Plaintiff’s Rule 56.1 Counter-Statement; and (iii) Exhibit 20 to the Schalk
                Declaration. Defendant’s counsel contends that these additional redactions
                are warranted because the material is confidential under paragraph 2 of the
                Stipulated Confidentiality Agreement and Protective Order entered in this
                case (Dkt. No. 44), as such information (i) relates to Defendant’s physical
                or mental condition, or (ii) is previously non-disclosed financial information
                or material relating to the ownership or control of a non-public company. 1
                We do not agree that such information meets the sealing standard, especially
                because Defendant has been anonymized in this case and the information
                Defendant’s counsel seeks to have filed under seal is directly relevant to the
                Court’s determination of the parties’ motions for summary judgment.

        b.      Defendant’s counsel proposed that Exhibit 18 to the Schalk Declaration be
                filed under seal because it is an attorney-client communication. We do not
                agree that the communications set forth in this Exhibit are protected by the
                attorney-client privilege because they concern a fee arrangement, not legal
                advice. See Doe v. Sarah Lawrence Coll., No. 19 Civ. 10028 (PMH)(JCM),
                2021 U.S. Dist. LEXIS 10488, at *19-20 (S.D.N.Y. Jan. 20, 2021)




1
        We have made redactions to pages 24 and 34 of Plaintiff’s Rule 56.1 Counter-Statement that
correspond to the redactions Defendant’s counsel has proposed to Plaintiff’s Memorandum of Law.
  Case
The Hon.1:17-cv-09268-VEC-RWL
         Valerie E. Caproni   Document 253 Filed 01/26/21 Page 3 of 3
January 26, 2021
Page 3

                  (explaining that retainer agreements are not considered privileged in the
                  absence of special circumstances).2

         c.       Defendant’s counsel proposed that Plaintiff’s Declaration dated January 22,
                  2021 (“Plaintiff’s January 22 Declaration”) be sealed because it “reveals
                  still more privileged and confidential information from [Plaintiff’s] original
                  treatment of John Doe that should not be made public, compounding the
                  harms of the initial ongoing disclosures.” 3 Plaintiff’s counsel does not
                  agree that Plaintiff’s January 22 Declaration warrants sealing because the
                  type of information included in that Declaration is consistent with the type
                  of information about Defendant that has already been included in public
                  filings on the docket in this case. In addition, the information included in
                  Plaintiff’s January 22 Declaration is directly relevant to rebutting
                  Defendant’s argument that his statements could not have been subject to a
                  defamatory construction.

         d.       Counsel for James and Jane Doe asked that we redact, for reasons of
                  personal security, certain text from Jane Doe’s email to Plaintiff dated April
                  7, 2017, contained in Exhibit 12 to the Schalk Declaration. We have no
                  independent basis to verify that this information implicates personal
                  security concerns, and do not understand how it could as it involves their
                  location from years in the past. Nevertheless, we accept counsel’s
                  representation and have applied the requested redactions.

         Consistent with Your Honor’s Individual Practices, we will re-file Plaintiff’s papers
(i) on the public docket with all requested redactions implemented, and (ii) under seal with
the requested redactions marked for the Court’s review.

                                                                 Respectfully yours,

                                                                        /s/
                                                                 Peter B. Schalk
                                                                 G. William Bartholomew

CC: All counsel of record (via ECF)




2
          Because we do not believe that the sealing of Exhibit 18 is warranted, we will file it under seal with
Plaintiff’s proposed redactions marked but not applied, for the Court’s reference in determining whether
sealing is warranted.
3
        As per Defendant’s request, we have redacted quotations to Plaintiff’s January 22 Declaration
appearing in paragraphs 141-45 of Plaintiff’s Rule 56.1 Counter-Statement.
